United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 17, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-60849
                          Summary Calendar


                   JOSE JAVIER FUENTES-GONZALEZ,

                                                          Petitioner,

                               versus

               JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                          Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A76-836-429
                        --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Jose Javier Fuentes-Gonzalez petitions for review of an order

of the Board of Immigration Appeals (BIA) affirming the Immigration

Judge’s decision to deny his application for cancellation of

removal under the Immigration and Nationality Act.     He argues that

this court has jurisdiction to review the denial of his application

for cancellation of removal and that “the BIA failed to properly

consider facts bearing on [his] individual circumstances and failed

to state its reasons for its conclusory and generic decision.”


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     We have previously approved of the BIA’s authority to affirm

the Immigration Judge’s decision without giving additional reasons.

See Soadjede v. Ashcroft, 324 F.3d 830, 832 (5th Cir. 2003).               When,

as in this case, the BIA affirms without opinion, this court has

jurisdiction to review the Immigration Judge’s determination that

the petitioner did not amass 10 years of continuous physical

presence in the United States as required for cancellation of

removal   under   8    U.S.C.   §   1129b(b)(1)(A).          Mireles-Valdez    v.

Ashcroft, 349 F.3d 213, 215, 217 (5th Cir. 2003).              The Immigration

Judge determined that Fuentes’ testimony regarding when he arrived

in the United States was not credible.             We will not disturb this

credibility    determination.          See   Garcia-Melendez     v.    Ashcroft,

351 F.3d 657, 662 (5th Cir. 2003).           There was substantial evidence

to support the Immigration Judge’s determination that Fuentes did

not amass the 10 years of continuous physical presence in the

United States as required by 8 U.S.C. § 1129b(b)(1)(A).

     We do not have jurisdiction to review the Immigration Judge’s

determination     that      Fuentes’    children     would     not    suffer   an

“exceptional and extremely unusual hardship” if they were deported

to   Mexico.          See   8   U.S.C.       §   1229b(b)(1)(D);      8   U.S.C.

1252(a)(2)(B)(i); Bravo v. Ashcroft, 341 F.3d 590, 592 (5th Cir.

2003).    Accordingly, Fuentes’ petition for review is DENIED.




                                         2